474 F.2d 1398
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Eugene VENABLE, Defendant-Appellant.
No. 72-3162 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 9, 1973.

Harry H. Root, III, Tampa, Fla.  (Court-appointed), for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Ronald H. Watson, Asst. U. S. Atty., Tampa, Fla., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The defendant, Joseph E. Venable, appeals from his conviction for interstate transportation of a stolen motor vehicle and for selling a stolen motor vehicle in interstate commerce in violation of 18 U.S.C. Secs. 2312, 2313, and 2.


2
The appellant's trial counsel, having concluded that there is no meritorious basis for the appeal, has moved to withdraw as counsel on appeal and has supplemented his motion with a brief, in compliance with Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L. Ed.2d 493.  The appellant has been advised by the Court of his right to respond to counsel's motion by raising any points he contends are appealable.  The appellant has failed to raise any such points.


3
Having carefully reviewed the entire record, which includes the full trial transcript, we find no arguable merit in the appeal.  Accordingly, we grant counsel's motion to withdraw and dismiss the appeal under Local Rule 20.  United States v. Mills, 5 Cir. 1971, 446 F.2d 1397; United States v. Minor, 5 Cir. 1971, 444 F.2d 521; Lemus v. Government of the Canal Zone, 5 Cir. 1971, 443 F.2d 23.


4
Dismissed.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I